Title: From James Madison to James Monroe, 12 [11] August 1786
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Aug: 12 [11] Friday morning [1786]
I called at Hunts at Trenton but he had come a few days before to this City. On my arrival last night I sought him out and find that he has disposed of two of the Horses belonging to the Sett on which you relied. The fourth horse he had never actually procured, but had him within his reach in case a bargain had been concluded with you. One therefore of that Sett only remains. His price would have been £40 each. The pair he sold brought him £85. He says he can probably provide another sett within a moderate time, but they will not be more than 15 hands high, and will not be in high order perhaps by the time you would wish for them. As my commission extended only to the sett supposed to be on hand I went no farther than to ask this information & promise to communicate it to you, that you may open a new treaty with him if you think fit. If I can be instrumental in that or any other service during my stay here, command me freely. I had some conversation at Princeton with Docr. Witherspoon on the subject which agitates you so much in Congs. He sees it in its proper light, and when an opportunity offers will not withold his ideas from those to whom they may be useful. I shall write again in a few days. Present my Sincerest respects to Mrs. Monroe & a ses belles soeurs. Adieu
Js. M. Jr
